Beatty, C. J.,
dissenting.
The real objection to the petition in this case is not, in my opinion, that it shows that the petitioner has another plain, speedy, and adequate remedy, and therefore that he is not entitled to a writ of mandamus; but that it shows an*340other action pending, or a former adjudication of the cause of action.
It may be true that the petitioner, by appealing from the order of the district court denying his application there, would ultimately obtain all the relief that his petition shows him to be entitled to; but, supposing that he appeals, and is successful in. his appeal, all the relief he can ever obtain will be an order or mandate from the district court, enforcible by attachment for contempt, compelling the justice of the peace to send up the appeal papers. Such an order, no matter by what name it may be called, is nothing more nor less than the writ of mandamus which this court has original jurisdiction to issue (Constitution, Art. YI, sec. 4). The section of the statute (C. L. 1509), which implies that the writ of mandamus shall not issue in cases where there is a plain, speedy, and adequate remedy in the ordinary course of law, refers to' remedies other and different from the writ of mandamus, and not to the case Avhere, as here, a party has commenced one proceeding for a mandamus, and without prosecuting it to final judgment in the court of last resort, commences the same proceeding in another court of concurrent jurisdiction. In such a case, it can not be objected that the petitioner has another remedy, for in truth he has not. His only remedy is by mandamus, and all that can be said is that another action is pending or that the subject has been finally adjudicated. In this case, neither of these objections has been taken or relied upon, the whole contention being that the remedy given by section 1644 of the compiled laws is another remedy, and that because of that section this court could not have issued a writ of mandamus if the first application had been made here. I think, on the contrary, that if the proceeding under section 1644 is an original proceeding in which an appeal lies to this court, it is, after all, nothing but a summary mode of obtaining a mandamus, and that it does not deprive this court of its concurrent jurisdiction in such cases. To hold otherwise would be to admit the power of the legislature to deprive us of our constitutional jurisdiction by the simple device *341of calling a writ of mandamus by some other name, or by making tbe practice in such cases, or a particular class of such cases, more summary or speedy in the district courts than in this court.
Undoubtedly an application to this court for a writ of mandamus in any sort of case would be defeated by showing another action pending or finally adjudicated in the district court, for the same cause; but in my opinion the respondent, in order to avail himself of either of those objections, should be required to make it specifically either by his demurrer or answer. In this case he has not done so. His objection is that the petitioner has another remedy, whereas all that appears is that he can obtain the same remedy, a writ of mandamus, by prosecuting another action, already commenced, in a court of concurrent jurisdiction. For these reasons I dissent from the conclusions of the court.